Name: Commission Regulation (EEC) No 2187/80 of 8 August 1980 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 8 . 80 Official Journal of the European Communities No L 216/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2187/80 of 8 August 1980 on the delivery of various consignments of butteroil as food aid have requested the delivery of the quantities of butteroil set out therein ; Whereas , therefore , delivery should be affected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (6), as last amended by Regulation (EEC) No 1488 /79 ( 7); whereas , in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 ( 2), and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 830/ 78 of 25 April 1978 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1978 food-aid programme ( 3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme ("), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1312/80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme (*), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 , the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 204 , 28 . 7 . 1978 , p . 6 . ( 3 ) OJ No L 115 , 27 . 4 . 1978 , p. 6 . (') OJ No L 119, 15 . 5 . 1979 , p . 5 . ( s ) OJ No L 134 , 31 . 5 . 1980 , p.14 . C) OJ No L 43 , 15 . 2 . 1977 , p . 1 . O OJ No L 181 , 18 . 7 . 1979, p . 20 . No L 216/2 Official Journal of the European Communities 18 . 8 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 August 1980 . For the Commission Finn GUNDELACH Vice-President 18 . 8 . 80 Official Journal of the European Communities No L 216/ 3 ANNEX (') Consignment A B 1 . Application of Council Regulations : ( a ) legal basis (EEC) No 1312/ 80 ( 1980 programme) ( b ) affectation (EEC) No 1313 / 80 2 . Beneficiary I Somalia 3 . Country of destination 4 . Total quantity of the consignment 350 tonnes 250 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 5 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Somalia / For free distri ­ bution ' 9 . Delivery period Loading in October 1980 10 . Stage and place of delivery Port of unloading Mogadiscio (deposited on the quay or on lighters) Port of unloading Berbera (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Ministry of Local Government and Rural Development (General ­ Direction),.Mogadiscio , Somalia Food Aid Department, c/o H. E. The Governor, Regional Government, North-West Region (for the National Commission for Refugees), Hargheisa , Somalia 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 No L 216/4 Official Journal of the European Communities 18 . 8 . 80 Consignment C D 1 . Application of Council Regulations : ( a) legal basis (EEC) No 1312 /80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . 3 . Beneficiary Country of destination | Jordan 4 . Total quantity of the consignment 550 tonnes 575 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 5) In 20 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to the Hashemite Kingdom of Jordan / For free distribution ' 9 . Delivery period Delivery in October 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 18 . 8 . 80 Official Journal of the European Communities No L 216/5 Consignment E F 1 . Application of Council Regulations : ( a) legal basis (EEC) No 1312 /80 ( 1980 programme) (b) affectation (EEC) No 1313 / 80 2 . Beneficiary i Mauritania Mali 3 . Country of destination J 4 . Total quantity of the consignment 500 tonnes 200 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the butteroil (J ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©pu ­ blique islamique de Mauritanie ' 'Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©pu ­ blique du Mali ' 9 . Delivery period Loading in October 1980 10 . Stage and place of delivery Port of unloading Nouakchott (deposited on the quay or on lighters) Delivered to Bamako : 'EntrepÃ ´ts de l'Union laitiÃ ¨re de Bamako' 11 . Representative of the beneficiary responsible for reception (') Monsieur le Commissaire Ã l' aide ali ­ mentaire , boÃ ®te postale 377, Nouakchott , Mauritanie Union laitiÃ ¨re de Bamako, route de Sotuba , boÃ ®te postale 20, Bamako , Mali 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 No L 216 /6 Official Journal of the European Communities 18 . 8 . 80 Consignment G H 1 . Application of Council Regulations : (a) legal basis (EEC) No 939 /79 ( 1979 programme) (b) affectation (EEC) No 940/79 2 . Beneficiary Yemen Mauritius 3 . Country of destination J 4 . Total quantity of the consignment 500 tonnes 100 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the butteroil (2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging (3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to the Arab Republic of Yemen / For free distri ­ bution' 'Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã l' Ã ®le Mau ­ rice / Pour distribution gratuite ' 9 . Delivery period Delivery in October 1980 Delivery in November 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 8 . 8 . 80 Official Journal of the European Communities No L 216/7 Consignment 1 K 1 . Application of Council Regulations : ( a ) legal basis (EEC) No 1312 / 80 ( 1980 programme) (EEC) No 939 /79 ( 1979 programme) (b) affectation (EEC) No 1313 /80 (EEC) No 940/79 2 . Beneficiary UNHCR 3 . Country of destination Angola Cameroon (Chad refugees) 4 . Total quantity of the consignment 150 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( J ) To manufacture from intervention butter 7 . Special characteristics and / or packaging (') In 2.270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community / For free distribution ' followed by : 'UNHCR assistance for Namibian refugees in Angola / Luanda ' 'UNHCR assistance for Chadian refugees in Cameroon / Kousseri via Douala ' 9 . Delivery period Loading as soon as possible and at the latest 31 August 1980 10 . Stage and place of delivery Port of unloading Luanda (deposited on the quay or on lighters) Delivered to Kousseri via Douala 11 . Representative of the beneficiary responsible for reception ( 4 ) UNHCR, PO Box 1342 , Luanda , Angola C) UNHCR Semry 3 , Kousseri , Cam ­ eroon (*) (') 12 . Procedure to be applied to determine the costs of supply ­ Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 216/ 8 Official Journal of the European Communities 8 . 8 . 80 Consignment L M 1 . Application of Council Regulations : (a) legal basis (EEC) No 1312 / 80 ( 1980 programme) (b) affectation (EEC) No 1313 / 80 2 . Beneficiary UNHCR 3 . Country of destination Somalia 4 . Total quantity of the consignment 250 tonnes 600 tonnes 5 . Intervention agency responsible for delivery German United Kingdom 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 5 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community / For free distribution / UNHCR assistance in Somalia / Mogadiscio' 9 . Delivery period Delivery as soon as possible and at the latest 31 August 1980 Delivery in November 1980 10 . Stage and place of delivery Port of unloading Mogadiscio (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4 ) UNHCR, c/o UNDP, UN Compound , via Lido , Mogadiscio , Somali Republic ( 5 ) ( 7 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 8 September 1980 18 . 8 . 80 Official Journal of the European Communities No L 216/9 Consignment N O P (EEC) No 830/78 ( 1978 programme) (EEC) No 831 /78 (general reserve): 200 tonnes ; (EEC) No 939/79 ( 1979 programme) (EEC) No 940/79 (general reserve): 300 tonnes UNHCR Pakistan 100 tonnes 150 tonnes 250 tonnes German 1 . Application of Council Regulations : ( a ) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the butteroil ( 2 ) 7 . Special characteristics and / or packaging ( J ) 8 . Markings on the packaging 9 . Delivery period 10 . Stage and place of delivery 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders To manufacture from intervention butter In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 'Butteroil / Gift of the European Economic Community / UNHCR assistance to Afghan refugees in Pakistan / For free distribution ' Loading in September 1980 Port of unloading Karachi (deposited on the quay or on lighters) UNHCR, Post Office , 1051 , Islamabad , ( tel . 2 84 61 70 ; telex : UN IBA 886) Mutual agreement No L 216 / 10 Official Journal of the European Communities 18 . 8 . 80 Consignment Q R (EEC) No 1312 / 80 ( 1980 programme) (EEC ) No 1313 / 80 League of Red Cross Societies Mauritania 50 tonnes Tunisia 50 tonnes 1 . Application of Council Regulations : ( a) legal basis ( b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the butteroil ( 2 ) 7 . Special characteristics and / or packaging ( J ) 8 . Markings on the packaging French To manufacture from intervention butter In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees A red crescent 10 cm high , ends pointing towards the left and in letters at least 1 cm high , the following marking : 'Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite ' followed by : 'Mauritanie / Nouakchott ' 'Tunisie / Tunis ' Loading in September 19809 . Delivery period 10 . Stage and place of delivery Port of unloading Nouakchott (deposited on the quay or on lighters) Port of unloading Tunis (deposited on the quay or on lighters) Croissant rouge tunisien , 19 , rue d'Angleterre , Tunis , Tunisie ( 8 ) ( 10 ) Croissant rouge mauritanien , avenue Gamal Abdel Nasser , Nouakchott , Mauritanie (') (") 1 1 . Representative of the beneficiary' responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Mutual agreement 18 . 8 . 80 Official Journal of the European Communities NoL216/ 11 Consignment S T (EEC) No 1312 / 80 ( 1980 programme) (EEC) No 1313 / 80 League of Red Cross Societies Ethiopia 50 tonnes Peru 100 tonnes 1 . Application of Council Regulations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the butteroil ( 2 ) 7 . Special characteristics and / or packaging (J ) 8 . Markings on the packaging French To manufacture from intervention butter In 2-270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following marking : 'Butteroil / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution / Ethiopia / Assab' ''Butter oil / DonaciÃ ³n de la Comuni ­ dad econÃ ³mica europea / AcciÃ ³n de la Lega de las socieaades de la Cruz Roja / Para distribuciÃ ³n gratuita / Peru / Callao ' Loading in September 1980 Port of unloading Assab (deposited on the quay or on lighters) Port of unloading Callao (deposited on the quay or on lighters) Ethiopian Red Cross Society, Ras Desta Damtew Avenue , Addis Ababa, Ethiopia (') (") Cruz Roja Peruana, Chancay 881 , Lima, Peru (') ( 11) 9 . Delivery period 10 . Stage and place of delivery 1 1 . Representative of the beneficiary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Mutual agreement No L 216/ 12 Official Journal of the European Communities 18 . 8 . 80 Consignment U V 1 . Application of Council Regulations : (a ) legal basis (EEC) No 1312 /80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . Beneficiary League of Red Cross Societies 3 . Country of destination Sri Lanka Indonesia 4 . Total quantity of the consignment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and / or packaging (') In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 cm X 10 cm and, in letters at least 1 cm high , the following marking : 'Butteroil / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution ' followed by : 'Sri Lanka / Colombo' ' Indonesia / Jakarta ' 9 . Delivery period Loading in October 1980 10 . Stage and place of delivery Port of unloading Colombo (deposited on the quay or on lighters Port of unloading Jakarta (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4) Sri Lanka Red Cross Society , 106 Dharmapala Mawatha, Colombo 7 , Sri Lanka (") Indonesian Red Cross Society , Jalan Abdul Muis 66 , Jakarta, Indonesia (*) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 18 . 8 . 80 Official Journal of the European Communities No L 216/ 13 Consignment W X 1 . Application of Council Regulations : ( a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary League of Red Cross Societies 3 . Country of destination Rwanda Senegal 4 . Total quantity of the consignment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery German French 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging (') In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following marking : 'Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite' followed by : 'Rwanda / Kigali via Mombasa ' 'SÃ ©nÃ ©gal / Dakar' 9 . Delivery period Loading in September 1980 10 . Stage and place of delivery Delivered to Kigali via Mombasa : 'EntrepÃ ´t de la Croix-Rouge de Nyamirembo' Port of unloading Dakar (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (') Croix-Rouge rwandaise , boÃ ®te postale 425 , Kigali , Rwanda (') ( °) Croix-Rouge sÃ ©nÃ ©galaise , boulevard F. Roosevelt , Dakar, SÃ ©nÃ ©gal (*) ( 14) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 216/ 14 Official Journal of the European Communities 18 . 8 . 80 Consignment Y 1 . Application of Council Regulations : (a) legal basis (EEC) No 1312 / 80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . Beneficiary ICRC 3 . Country of destination Ethiopia 4 . Total quantity of the consignment 100 tonnes 5 . Intervention agency responsible for delivery German 6. Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 2.270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following marking : 'ERY-64 / Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution ' 9 . Delivery period Loading as soon as possible and at the latest 31 August 1980 10 . Stage and place of delivery Port of unloading Port-Sudan (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) See note ( 18 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  18 . 8 . 80 Official Journal of the European Communities No L 216/ 15 Consignment Z 1 . Application of Council Regulations : (a ) legal basis (EEC) No 1312 /80 ( 1980 programme) (b) affectation (EEC) No 1313 / 80 2 . 3 . Beneficiary Country of destination | Zambia 4 . Total quantity of the consignment 500 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 5 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Communities to Zambia ' 9 . Deliver^' period Loading in October 1980 10 . Stage and place of delivery Delivered to Lusaka 11 . Representative of the beneficiary responsible for reception (4 ) Dairy Produce Board , PO Box 30124 , Lusaka , Zambia 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 8 September 1980 No L 216 / 16 Official Journal of the European Communities 18 . 8 . 80 Consignment AA AB AC (EEC) No 1312 /80 ( 1980 programme) (EEC) No 1313 /80 EgyptLebanon 700 tonnes 300 tonnes 2 500 tonnes ('") 1 . Application of Council Regulations : (a) legal basis (b ) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the butteroil ( J ) 7 . Special characteristics and / or packaging (') 8 . Markings on the packaging German To manufacture from intervention butter In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 'Butteroil / Gift of the European Economic Community to Egypt ' 'Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la RÃ ©publique libanaise / Ã distribuer gratuitement ' Delivery in October 1980 Delivery in November 1980 Community port of loading operating a regular service with the recipient country 9 . Delivery period 10 . Stage and place of delivery 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 8 September 1980 18 . 8 . 80 Official Journal of the European Communities No L 216/ 17 Consignment AD AE 1 . Application of Council Regulations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 1313 /80 (EEC) No 940/79 2 . Beneficiary ICRC 3 . Country of destination Cisjordan Argentina 4 . Total quantity of the consignment 100 tonnes 20 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil (2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging (3 ) In 2.270 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following marking : 'Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution / Ashdod' 'Butteroil / DonaciÃ ³n de la Comuni ­ dad econÃ ³mica europea / AcciÃ ³n del ComitÃ © internaciÃ ³nal de la Cruz Roja / Destinado a la distribuciÃ ³n gratuita / Buenos Aeres ' 9 . Delivery period Loading in September 1980 Loading in October 1980 10 . Stage and place of delivery Port of unloading Ashdod (deposited on the quay or on lighters) ( ,7) Port of unloading Buenos Aeres (deposited on the quay or lighters) 11 . Representative of the beneficiary responsible for reception (4) ICRC Delegation, Asia House, 4 , Weizmann Street, Tel Aviv, Israel (") Delegacion del ComitÃ © internaciÃ ³nal de la Cruz Roja , Calle Moreno 3365 , Buenos Aeres , Argentina 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 216 / 18 Official Journal of the European Communities 18 . 8 . 80 Consignment AF AG AH 1 . Application of Council Regulations : ( a) legal basis (EEC) No 1312 / 80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 (general reserve) 2 . Beneficiary NGO 3 . Country of destination Sudan Uganda Kenya 4 . Total quantity of the consignment 100 tonnes 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging (') In 2.270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community / Action of the European non-govern ­ mental organizations / For free distribution ' followed by : 'Sudan /Juba via Mombasa ' 'Uganda via Mombasa ' 'Kenya/Mombasa ' 9 . Delivery period Delivery as soon as possible and at the latest 15 September 1980 10 . Stage and place of delivery Community port of loading operating a regular service with Mombasa 11 . Representative of the beneficiary responsible for reception (4 ) CEBEMO, Food Aid Division , Transport Group , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 24 45 94 ) (") (20 ) (21 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  18 . 8 . 80 Official Journal of the European Communities No L 216/ 19 Consignment AI AK AL (EEC) No 1312/80 ( 1980 programme) (EEC) No 1313/ 80 (general reserve) NGO 1 . Application of Council Regulations : (a ) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the butteroil ( J ) 7 . Special characteristics and / or packaging (3 ) 8 . Markings on the packaging Ethiopia 200 tonnes German Somalia 225 tonnes Luxembourg Jibuti 175 tonnes French To manufacture from intervention butter In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 'Butteroil / Gift of the European Economic Community / Action of the European non-governmental organizations / For free distribution' followed by : Butter ou / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action des organisations non gouvernementales europÃ ©ennes / Pour distribution gratuite / Djibouti ' 'Ethiopia / Assab' 'Somalia ' Delivery as soon as possible and at the latest 15 September 1980 Community port of loading operating a regular service with the recipient country 9 . Delivery period 10 . Stage and place of delivery 1 1 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO, Food Aid Division , Transport Group, Van Alkemadelaan 1 , NL 2597 AA Den Haag (telex : 34278 CEMEC NL; tel . 24 45 94) (") (20) Mutual agreement12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders No L 216 /20 Official Journal of the European Communities 8 . 8 . 80 Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' Series of the Official Journal of the European Communities, ( 5 ) Other than those set out in Annex II to Regulation (EEC) No 303/77 . ( 4) Only in the case of delivery 'to the port of unloading' and ' free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77 . C) The bill of lading must contain the following information : ' NOTIFY-ADDRESS : ( a ) Consignee; ( b ) M. Von Arnim, c/o UNHCR, Palais des Nations , CH-1211 Geneve 10 ( telex : 27 492 HCR CH).' The successful tenderer should send two copies of the dispatch documents to : M. Von Arnim , c /o UNHCR, Palais des Nations , CH-121 1 Geneve 10 . O The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des ComunautÃ ©s europÃ ©enes au Cameroun , boite postale 847 ou 1867 , YaoundÃ © , Cameroun . ( 7 ) The successful tenderer should send one copy of the dispatch documents to : Delegation of the Commission of the European Communities in Somalia , PO Box 943 , Mogadiscio , Somalia . ( 8 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : ( a ) Consignee ; ( b ) Ligue des sociÃ ©tÃ ©s de la Croix -Rouge , boite postale 276 , CH-121 1 Geneve 19 (telex 22 556 LRCS CH). The successful tenderer should send two copies of the dispatch documents to : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , boite postale 276 , CH-121 1 Geneve 19 . (') The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes en Mauritanie , boite postale 213 , Nouakchott , Mauritanie . ( 10 ) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes en Tunisie , Avenue Jugurtha 21 , boite postale 3 , BelvÃ ©dÃ ¨re , Tunis , Tunisie . (") The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities in Ethiopia, PO Box 5570 , Addis Ababa , Ethiopia . 18 . 8 . 80 Official Journal of the European Communities No L 216 /21 ( u) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes pour l'AmÃ ©rique latine , Quinta Bienvenida , Valle Arriba , Calle Colibri , Distrito Sucre , Caracas , Venezuela . (") The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes au Rwanda , boite postale 515 , Kigali , Rwanda . ( 14) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes au SÃ ©nÃ ©gal , boite postale 3345 , Dakar , SÃ ©nÃ ©gal . ( H) The names and addresses of the beneficiaries shall be sent to the intervention agencies concerned as quickly as possible . (") Each offer may cover only a part-quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published along with this Regulation in the C series of the Official Journal of the European Communities. (") The product shall not be delivered, in containers by the tenderer . (") The bill of lading must contain the following information : 'NOTIFY-ADDRESS : ( a ) Consignee ; (b) General Superintendance Company Ltd , PO Box 11202 , Tel Aviv , Israel .' (") The successful tenderer shall send to the beneficiaries ' agents , on delivery, a health certificate in respect of each part-quantity , made out in the language indicated by the beneficiaries . ( 20) The successful tenderer shall send to : MM . M.H. Schutz BV, Insurance Brokers , Blaak 16 , NL-301 1 TA Rotterdam , on delivery , a copy of the commercial invoice in respect of each part-quantity . (") The successful tenderer shall deliver the product on pallets .